Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on October 30, 2020, which paper has been placed of record in the file.
2.           Claims 1-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on January 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: mapping barcoded item codes for multiple retailers into a culture-specific vector space…, mapping retailer-specific item codes for a given retailer into a given retailer-specific vector space, identifying a non-barcoded item code…, determining a select retailer-specific item code that is most similar to the non-barcoded item code…, linking the non-barcoded item code to the select retailer-specific item code…, clustering the barcoded item codes with the culture-specific vector space into product categories,  as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Moreover, the claim recited the limitations “mapping barcoded item codes for multiple retailers into a culture-specific vector space…, mapping retailer-specific item codes for a given retailer into a given retailer-specific vector space”, which are directed to mathematical relationship, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a memory, and using the processor to perform mapping, identifying, determining, linking, and clustering steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of mapping, identifying, determining, linking, and clustering steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in paras [0034], [0060], and [0083] of using a general purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. Claim 2 recites generating barcode item code vectors…; Claim 3 recites generating retailer-specific item code vectors…; Claim 4 recites identifying the non-barcoded item code…, Claim 5 recites determining a firs distance between the select retailer-specific item code…, Claim 6 determining second distances between the non-barcode item code…; Claims 7-8 recite selecting the first distance…; Claim 9 recites recording a link or a reference to the non-barcoded item code…; Claim 10 recites recording a retailer reference for the given retailer within the entry…; Claim 11 recites recording the entry for the select retailer-specific item code…; Claim 12 recites linking the culture-specific product catalogue…; Therefore, the dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 13 and 19 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 13 directed to a method, independent claim 19 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.




Allowable Subject Matter
6.           Claims 1-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “determining a select retailer-specific item code that is most similar to the non-barcoded item code within the given retailer-specific vector space; linking the non-barcoded item code to the select retailer-specific item code, wherein the select retailer-specific item code is a particular barcoded item code that is mapped in the culture-specific vector space; clustering the barcoded item codes within the culture-specific vector space into product categories” (Claim 1); “linking non-barcoded items associated with a particular retailer to a select categories of the categories based on similarities determined between the non-barcoded items and particular items of the items that are identified from a retailer-specific vector space of mapped retailer-specific items” (Claim 13); “for each second item code that lacks a barcode: find a closest mapped second item code vector associated with a particular second item code that comprises a barcode from the corresponding vector space; matching the particular second item code to a particular first item code associated with the first vector space; and linking the particular second item code to the particular first item code; clustering the first item code vectors from the first vector space into product categories” (Claim 19).


          
                                                            Conclusion
7.         Claims 1-20 are rejected.
8.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Lee et al. (US 2021/0304121) disclose systems and methods are provided for integrating and deduplicating products using Al.
            Bhat et al. (US 2021/0192429) disclose a method and computing system, for classifying item. Items at a source location are detected and classified, with respect to fragility and perishability, based on characteristics of the each respective item and is performed by trained machine learning models.
            Dods et al. (US 10,873,456) disclose  neural network enabled interface server and blockchain interface establishing a blockchain network implementing event detection, tracking and management for rule based compliance, with significant implications for anomaly detection, resolution and safety and compliance reporting.
            Stansell et all (US 2019/244436) disclose customized augmented reality item filtering. An item filter analyzes item data using selection criteria and user preferences to identify high-interest item(s) and/or low-interest item(s) within a field of view (FOV) of a user device associated with a user. 

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        July 16, 2022